 Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 1 of 20 PageID# 2211




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division


ARTURO ESPARZA MACIAS,
et al.,



       Plaintiffs,
V.                                           Civil Action No. 3:19cv830


MONTERREY CONCRETE LLC,
et al.,

       Defendants.


                            MEMORANDUM OPINION


       This matter is before the Court on PLAINTIFFS' MOTION         FOR A


PROTECTIVE ORDER AND FOR AN ORDER PERMITTING REMOTE DEPOSITIONS OF


CERTAIN PLAINTIFFS (ECF No. 57). For the reasons stated below, the

motion will be granted.

                                BACKGROUND


       Arturo Esparza Macias, Victor de los Reyes Rabanales, Cesar

Ivan   Esparza   Aguilar,    Jaime   Marquez   Esparza,   Manuel   Marquez

Esparza,    Jacobo Esparza Aguilar, Jose Luis        Diaz Gomez, Ricardo

Guadalupe    Gomez    Torres,   Rodrigo    Canales    Salazar,     Bladimir

Guadalupe Macias Esparza, Catarino Odon Hernandez, Francisco Odon

Hernandez,    Reuel   Eugenio   Villagrana     Canales,   Alonso   Cisneros

Ayala, Leopoldo Gonzales, Luis Carlos Romero, and Uriel Cisneros

(collectively the "Plaintiffs") filed this action on November 6,

2019 against Defendants Monterrey Concrete, LLC ("Monterrey") and

Defendant Jose De La Rosa ("De La Rosa" and with Monterrey the
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 2 of 20 PageID# 2212
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 3 of 20 PageID# 2213
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 4 of 20 PageID# 2214
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 5 of 20 PageID# 2215
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 6 of 20 PageID# 2216
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 7 of 20 PageID# 2217
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 8 of 20 PageID# 2218
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 9 of 20 PageID# 2219
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 10 of 20 PageID# 2220
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 11 of 20 PageID# 2221
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 12 of 20 PageID# 2222
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 13 of 20 PageID# 2223
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 14 of 20 PageID# 2224
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 15 of 20 PageID# 2225
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 16 of 20 PageID# 2226
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 17 of 20 PageID# 2227
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 18 of 20 PageID# 2228
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 19 of 20 PageID# 2229
Case 3:19-cv-00830-REP Document 121 Filed 10/30/20 Page 20 of 20 PageID# 2230
